Citation Nr: 0737321	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of anterior 
maxillary segmental osteotomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
residuals of anterior maxillary segmental osteotomy.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is of record.  


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the 
veteran's apertognathia with tongue thrusting habit pre-
existed service and underwent no increase in severity during 
service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of anterior 
maxillary segmental osteotomy have not been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

The veteran contends that she underwent two in-service 
surgical procedures that have resulted in constant jaw pain.  
She reports that it was at the suggestion of the Marine Corps 
that she underwent the surgical procedures, which took place 
after boot camp.  In pertinent part, an anterior segmental 
osteotomy and partial glossectomy were performed to correct 
an open bite with tongue thrust habit and protruding teeth.  
The veteran does not debate that her condition existed prior 
to service or that the surgery was successful, but asserts 
that she has had continuous jaw pain since the surgery such 
that she is entitled to service connection.  She indicates 
that she did not seek treatment for the pain, but took 
Tylenol and is currently prescribed Darvocet to alleviate her 
discomfort, which the veteran described as an intense, 
throbbing and aching sensation that is especially painful 
when her mouth is in motion (eating, speaking, or just 
opening it too wide).  See June 2006 VA Form 9; August 2007 
hearing transcript.  

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b) (2007).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2007).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. 
§ 1153 (West 2002).  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for 
service connection.  This means that no deduction 
for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 
3.306 (2005); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  

In this case, the Board must first determine whether the 
presumption of soundness applies.  At the time of her 
enlistment, the veteran denied swollen or painful joints, 
severe tooth or gum trouble, and bone, joint or other 
deformity; a clinical evaluation of her mouth and throat was 
normal.  See November 1979 reports of medical examination and 
history.  As the entrance examination reports are devoid of 
reference to mouth and/or jaw problems, the Board finds that 
the presumption of soundness attaches.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b)(1) (2007).  

Having found that the veteran is entitled to the presumption 
of soundness, the Board must now determine whether the 
established presumption has been rebutted.  In addressing the 
first prong, the Board finds that the evidence of record 
clearly and unmistakably indicates that the veteran had 
problems involving her jaw and mouth that existed prior to 
her entry into service.  In June 1980, she was seen at the 
Naval Hospital in Beaufort, South Carolina, with a presenting 
diagnosis of apertognathia with a tongue thrust habit, which 
was noted to have existed prior to enlistment (EPTE).  See 
clinical record.  This record also indicated that the veteran 
had been seen in May 1980 for evaluation of a malocclusion.  

Apertognathia is defined as open bite, which in turn is 
defined as a condition marked by failure of certain opposing 
teeth to establish occlusal contact when the jaws are closed, 
or nonocclusion.  See Dorland's Illustrated Medical 
Dictionary 103, 203 (28th ed. 1994).  Malocclusion is defined 
as such malposition and contact of the maxillary and 
mandibular teeth as to interfere with the highest efficiency 
during the excursive movements of the jaw that are essential 
for mastication.  See id. at 982.  

The veteran acknowledged during her August 2007 hearing that 
her condition existed prior to her enlistment.  She is 
competent to describe observable symptoms, such as an open 
bite and tongue thrusting.  The in-service examiner also 
determined that the veteran's apertognathia with a tongue 
thrust habit existed prior to enlistment.  There is no lay or 
medical evidence to the contrary.  Accordingly, there is 
clear and unmistakable evidence that the veteran's disability 
existed prior to service.

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  In this case, the record does not 
demonstrate that the veteran's pre-existing mouth/jaw 
condition underwent an increase in severity during service.  
Rather, the record shows that after review by the Oral 
Surgery/Orthodontic Committee, the veteran's apertognathia 
with tongue thrusting habit was considered amenable to 
surgical correction.  The veteran subsequently underwent 
anterior segmental osteotomy and partial glossectomy.  See 
June 1980 clinical record.  

The immediate post-operative course was uneventful with the 
incision sites healing well and the osseous segments 
remaining well stabilized in the splint.  In December 1980, 
the veteran's occlusion was described as satisfactory.  An 
August 1983 note shows that she complained of pain in the 
maxillary left anterior region, tentatively diagnosed as 
referred sinus pain and/or occlusal trauma on 8 and 9.  At 
that time, the examiner indicated that the prior osteotomy 
had healed well.  An April 1987 health record reveals that 
the veteran was seen with complaint of increasing left cheek 
pain and maxillary tooth pain, but the assessment made was of 
acute left maxillary sinusitis, and the remaining service 
medical records are devoid of reference to the veteran 
seeking treatment for the pre-existing mouth/jaw condition.  

Post-service, the veteran was afforded a VA dental 
examination in November 2004.  She complained of constant 
pain in her jaw for the past seven years.  The examiner noted 
that clinically there were no signs of temporomandibular jaw 
dysfunction (TMJ), with normal movement noted in the 
mandible, tongue, and soft palate.  There was no popping, 
clicking, or crepitus.  The examiner stated that he could not 
validate or refute the veteran's claim of pain.

The Board finds that there is clear and unmistakable evidence 
that the veteran's disability was not aggravated during 
service.  After her surgery in June 1980, the service medical 
records show that her occlusion was described as satisfactory 
and that the osteotomy had healed well.  There were no 
related complaints for the remainder of the veteran's 
service.  Even on VA examination in 2004, the veteran gave a 
history of jaw pain for only the past seven years, which 
places the onset in 1997, approximately nine years after her 
separation from service.  There is no evidence showing that 
the veteran's mouth/jaw condition underwent an increase in 
disability during service.  Therefore, the presumption of 
soundness has been rebutted.  

As noted above, the veteran does not contend that the in-
service surgical procedures performed to correct her 
apertognathia with tongue thrusting habit were unsuccessful.  
Instead, she is essentially seeking service connection for 
the pain she alleges experiencing as a result of those 
procedures.  

The Board first points out that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The VA examiner in 
November 2004 found no evidence of TMJ, and no disability was 
diagnosed.

Additionally, the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including postoperative scars, and absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2007).  The 
veteran's complaint of jaw pain due to in-service surgical 
treatment having the effect of ameliorating her  pre-service 
apertognathia with tongue thrusting habit firmly fits within 
the language of this regulation.  As such, a grant of service 
connection for the effects of these surgical procedures is 
specifically precluded by regulation.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the February 2005 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection and of her and VA's respective duties in obtaining 
evidence.  She was also asked to send any medical reports she 
had and to inform VA of any other evidence or information 
that would support her claim.  See March 2004 letter.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.

The Board acknowledges that it is unclear whether the veteran 
was provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See July 2007 letter returned to VA.  Despite any failure to 
provide this notice, however, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as her claim is being denied.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical and VA treatment 
records have been associated with the claims folder and she 
was afforded an appropriate VA examination in connection with 
her claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that 



no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.


ORDER

Service connection for residuals of anterior maxillary 
segmental osteotomy is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


